     Case 1:19-cr-00064-GHW Document 106 Filed 07/30/21 Page 1 of 2




                                  LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-608-9499
                                                            E-MAIL: CARVLIN@HOTMAIL.COM




                                     July 29, 2021

Honorable Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Natalie Mayflower Sours Edwards
               19-cr-00064 (GHW), Surrender Date

Dear Judge Woods:

      After sentencing Dr. Sours Edwards to a six-month term of incarceration
on June 3, 2021, the Court granted my application to permit her to self-surrender.
The Court set a surrender date of August 2, 2021. I write to ask the Court to
extend the date for Dr. Sours Edwards to surrender so she can obtain necessary
medical treatment in the best manner possible.

       As reflected on the July 27, 2021, letter from her surgeon, Dr. Evan R.
Reiter, regarding Dr. Sours Edwards “reporting to Bureau of Prisons for custody,”
Dr. Sours Edwards had

                                                              However, in a
follow-up visit with Dr. Sours Edwards on July 20, 2021, Dr. Reiter




       1
       This letter is addressed to the Court. It was faxed to me yesterday, July
28, 2021.
    Case 1:19-cr-00064-GHW Document 106 Filed 07/30/21 Page 2 of 2




Exhibit A. Dr. Edwards has a follow-up visit scheduled with Dr. Reiter on August
31, 2021. I ask that the Court postpone Dr. Edwards’ surrender date until after
her August 31, 2021, appointment with Dr. Reiter so she can obtain “the required
medical care” from him. Exhibit A. Immediately following that appointment, I
would again write to the Court and provide further information about Dr. Sours
Edwards’ healing. I anticipate that a specific surrender date could then be set.

     I have consulted with the government about this issue. The government
opposes this requests and intends to file a written opposition with the Court.


                                              Respectfully submitted,


                                              ___________/s/___________
                                              Stephanie Carvlin




                                       2
